      Case 2:14-bk-55122                      Doc 45
 Fill in this information to identify the case:
                                                          Filed 08/26/19 Entered 08/26/19 12:11:32                          Desc Main
                                                          Document     Page 1 of 4
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1              Ted L. Cronkleton
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________             Ohio
                                                                District of __________
                                                                              (State)
 Case number            2:14-bk-55122
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust   Court claim no. (if known):
 Name of creditor:                ______________________________________                                            4
                                                                                                                _________________
                                                                                         9 ____
                                                                                        ____ 7 ____
                                                                                                 1 ____
                                                                                                      8
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                8469 County Rd 119
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  West Mansfield, OH 43358
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

  
  X     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:               08    18 2019
                                                                                  ____/_____/______
                                                                                  MM / DD   / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                        (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became               ____/_____/______
        due on:                                                                   MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
     Case 2:14-bk-55122                       Doc 45             Filed 08/26/19 Entered 08/26/19 12:11:32                          Desc Main
                                                                 Document     Page 2 of 4

Debtor 1        Ted L. Cronkleton
                _______________________________________________________                                             2:14-bk-55122
                                                                                             Case number (if known) _____________________________________
                First Name      Middle Name              Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  X      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




                /s/ Michelle Ghidotti-Gonsalves
                   __________________________________________________
                   Signature
                                                                                             Date    08   26 2019
                                                                                                          23
                                                                                                     ____/_____/________




 Print            Michelle   Ghidotti-Gonsalves
                  _________________________________________________________                  Title   Authorized Agent
                                                                                                     ___________________________________
                   First Name                      Middle Name        Last Name




 Company            Ghidotti Berger, LLP
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana                  CA              92705
                   ___________________________________________________
                   City                                               State       ZIP Code




 Contact phone      949
                   (______) 427 _________
                            _____– 2010                                                            mghidotti@ghidottiberger.com
                                                                                             Email ________________________




Form 4100R                                                       Response to Notice of Final Cure Payment                                       page 2
 Case 2:14-bk-55122         Doc 45    Filed 08/26/19 Entered 08/26/19 12:11:32             Desc Main
                                      Document     Page 3 of 4


 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Jennifer Bergh, Esq. (SBN: 305219)
 2   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
 3   GHIDOTTI | BERGER
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   kzilberstein@ghidottiberger.com

 7   Authorized Agent for Creditor
     U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
 8
 9                             UNITED STATES BANKRUPTCY COURT

10                    SOUTHERN DISTRICT OF OHIO– COLUMBUS DIVISION

11
     In Re:                                               )   CASE NO.: 2:14-bk-55122
12                                                        )   CHAPTER 13
     Ted L. Cronkleton,                                   )
13
                                                          )   CERTIFICATE OF SERVICE
14            Debtors.                                    )
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
     Avenue, Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
 Case 2:14-bk-55122         Doc 45    Filed 08/26/19 Entered 08/26/19 12:11:32               Desc Main
                                      Document     Page 4 of 4


 1   On August 26, 2019 I served the following documents described as:
 2                 RESPONSE TO NOTICE OF FINAL CURE PAYMENT
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Debtor’s Counsel
 7   Ted L. Cronkleton                                   Tad A Semons
     8469 County Rd. 119                                 85 E. Gay St., Suite 600
 8
     West Mansfield, OH 43358                            Columbus, OH 43215
 9
     Trustee                                             U.S. Trustee
10   Faye D. English                                     Office of the US Trustee
11   Chapter 13 Trustee                                  170 North High Street , Suite 200
     10 West Broad Street, Suite 900                     Columbus, OH 43215
12   Columbus, OH 43215-3449
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on August 26, 2019 at Santa Ana, California
20
     /s / Lauren Simonton
21   Lauren Simonton
22
23
24
25
26
27
28




                                                     2
                                       CERTIFICATE OF SERVICE
